DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chine on 1/05/2018. It is noted, however, that applicant has not filed a certified copy of the 201810011264.5 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -, (+/-), (+/-), - as disclosed in the first to tenth embodiments, does not reasonably provide enablement for any other power arrangement including +, -, -, -, (+/-), (+/-), - or +, -, -, +, (+/-), (+/-), - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a seven lens system. Claims 1, 11 and 16 each recites that the first lens is positive, the second lens is negative and the seventh lens is negative. The nature of the invention is drawn to a seven lens optical system.
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
The applicant has disclosed ten total working models where the first to fourth and seven lenses in each model had consistent optical powers. The applicant discloses power arrangements for the fifth and sixth lenses that are +, +, or -, + or +, -, but not -, -. Therefore, the applicant has provided no guidance for changing the optical power of the third through sixth lenses for all of the power arrangements claimed. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangement of the first four lenses be enabling for the creation of every other power arrangement of those lenses unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. For example, modification of applicant’s lens assembly to be +, -, -, -, -, -, -, which is within the scope of applicant’s claim, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim(s), if considered enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens, for example). The office does not agree that the level of ordinary skill in the art makes such things possible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al (PGPUB 20150009578).

Regarding claim 11, Shinohara discloses an optical imaging lens assembly, comprising, sequentially from an object side of the optical imaging lens assembly to an image side the optical imaging lens assembly along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, wherein (L1-L7): 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface ([0048]); 
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface ([0049]);  
each of the third lens, the fourth lens, the fifth lens and the sixth lens has a positive refractive power or a negative refractive power ([0050]-[0053]); 
the seventh lens has a negative refractive power, and an object-side surface of the seventh lens is a concave surface ([0054] and see examples 1-5 where each of the embodiments discloses a seventh lens having a concave object-side surface at or near the center due to an overall shape or an inflection point due to an aspheric shape); and
an effective focal length f of the seventh lens and an effective focal length f2 of the second lens satisfy 0.5 < f7/f2 < 2.0 (See at least Table 5 where f7 = -14.802 and f2 = -23.4 giving 0.63).

Regarding claim 13, Shinohara discloses wherein a radius of curvature R3 of an object-side surface of the second lens and a radius of curvature R4 of the image-side surface of the second lens satisfy |R3+R4|/|R3-R4| < 3.5 (See at least Table 5 where R3 = 21.23586 and R4 = 8.62192 giving 2.37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al (PGPUB 20150009578).

Regarding claim 1, Shinohara discloses an optical imaging lens assembly, comprising, sequentially from an object side of the optical imaging lens assembly to an image side the optical imaging lens assembly along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, 5a sixth lens and a seventh lens, wherein (L1-L7): 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface ([0048]); 
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface ([0049]);  1

each of the third lens, the fourth lens, the fifth lens and the sixth lens has a positive refractive power or a negative refractive power ([0050]-[0053]); 
the seventh lens has a negative refractive power, and an object-side surface of the seventh lens is a concave surface ([0054] and see examples 1-5 where each of the embodiments discloses a seventh lens having a concave object-side surface at or near the center due to an overall shape or an inflection point due to an aspheric shape).
Shinohara does not disclose in any specific embodiment wherein a total effective focal length f of the optical imaging lens assembly and an 15effective focal length f1 of the first lens satisfy f/f1>2.0.
However, Shinohara teaches that the condition 0 < f/f1 < 2.5 should be satisfied ([0064]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify one or both of f and f1 to satisfy the claimed expression motivated by improving aberration correction.

Regarding claim 2, Shinohara teaches wherein the total effective focal length f of the optical imaging lens assembly and the effective focal length f1 of the first lens satisfy 2.0<f/f1<7.0 ([0064]).

Regarding claim 3, Shinohara does not disclose wherein a sum of center thicknesses ∑CT on the optical axis of the first lens to the seventh lens and a sum of spaced distances ∑AT on the optical axis between any two adjacent lenses of the first lens to the seventh lens satisfy ∑CT/∑AT <2.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of lenses or the adjacent distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the total length of the system motivated by reducing the size of the device.

Regarding claim 4, Shinohara discloses wherein an effective focal length f3 of the third lens, an effective focal length f4 of the fourth lens and a distance TTL on the optical axis from a center of the object-side surface of the first lens to an imaging plane of the optical imaging lens assembly satisfy -5.5 < (f3+f4)/TTL < 5.0 (See at least Tables 1 and 13 where f3 = 16.4, f4 = -12.2 and TTL = 9.322 giving 0.46).

Regarding claim 5, Shinohara discloses wherein the total effective focal length f of the optical imaging lens assembly and a radius of curvature R4 of the image-side surface of the second lens satisfy 1.0 < f/R4 < 3.5 (See at least Table 1 where f = 6.739 and R4 = 3.88806 giving 1.73).

Regarding claim 6, Shinohara discloses wherein an effective focal length f3 of the third lens, an effective focal length f4 of the fourth lens and an effective focal length f5 of the fifth lens satisfy 0 ≤ f3/|f4+f5| ≤ 3.0 (See at least Table 1 where f3 = 16.4, f4 = -12.2 and f5 = 5.87 giving 2.6).

Regarding claim 7, Shinohara discloses wherein an effective focal length f7 of the seventh lens, a radius of curvature R 11 of an object-side surface of the sixth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy -1.5 < f7/|R11+R12| (Table 1 where f7 = -7.07, R11 = 15.7188 and R12 = 8.227 giving -0.29).

Regarding claim 8, Shinohara discloses wherein a radius of curvature R3 of an object-side surface of the second lens and a radius of curvature R4 of the image-side surface of the second lens satisfy |R3+R4|/|R3-R4| < 3.5 (See at least Table 3 where R3 = -105.6986 and R4 = 6.81581 giving 0.88).

	Regarding claim 9, Shinohara does not disclose wherein a radius of curvature R7 of an object-side surface of the fourth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy 0 < R7/R12 < 3.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the shape of the fourth and or sixth lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the fourth and/or sixth lens motivated by improving image aberration correction.

Regarding claim 10, Shinohara discloses wherein an abbe number V5 of the fifth lens, an abbe number V6 of the sixth lens and an abbe number V7 of the seventh lens satisfy 1.0 < (V5+V6)/V7 < 7.0 (See at least Table 1 where V5 = 55.89, V6 = 23.63 and V7 = 55.89 giving 1.422).

Regarding claim 12, Shinohara does not disclose wherein the effective focal length f7 of the seventh lens, a radius of curvature R11 of an object-side surface of the sixth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy -1.5 < f7/|R11+R12|.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the shape of the sixth lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the sixth lens motivated by improving image aberration correction.

Regarding claim 14, Shinohara does not disclose wherein a radius of curvature R7 of an object-side surface of the fourth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy 0 < R7/R12 < 3.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the shape of the fourth and or sixth lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the fourth and/or sixth lens motivated by improving image aberration correction.

Regarding claim 15, Shinohara does not disclose wherein a sum of center thicknesses ∑CT on the optical axis of the first lens to the seventh lens and a sum of spaced distances ∑AT on the optical axis between any two adjacent lenses of the first lens to the seventh lens satisfy ∑CT/∑AT <2.5.
However, Shinohara teaches ∑CT/∑AT = 2.6 (Table 5 where ∑CT = 5.476 and ∑AT = 2.075), which is a difference of just 0.1 from the range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distances between lenses or thickness of each lens to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 16, Shinohara discloses an optical imaging lens assembly, comprising, sequentially from an object side of the optical imaging lens assembly to an image side the optical imaging lens assembly along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, wherein (L1-L7): 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface ([0048]); 
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface ([0049]);  
each of the third lens, the fourth lens, the fifth lens and the sixth lens has a positive refractive power or a negative refractive power ([0050]-[0053]); 
the seventh lens has a negative refractive power, and an object-side surface of the seventh lens is a concave surface ([0054] and see examples 1-5 where each of the embodiments discloses a seventh lens having a concave object-side surface at or near the center due to an overall shape or an inflection point due to an aspheric shape).
Shinohara does not disclose in any specific embodiment wherein half of a maximal field-of-view HFOV of the optical imaging lens assembly satisfies HFOV<35⁰.
However, Shinohara teaches HFOV = 38.5⁰ (Fig. 7 and [0079]), which is close to 35⁰.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the FOV of the optical system to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 17, Shinohara discloses wherein an effective focal length f3 of the third lens, an effective focal length f4 of the fourth lens and an effective focal length f5 of the fifth lens satisfy 0 ≤ f3/|f4+f5| ≤ 3.0 (See at least Table 1 where f3 = 16.4, f4 = -12.2 and f5 = 5.87 giving 2.6).

Regarding claim 18, Shinohara discloses wherein an effective focal length f3 of the third lens, an effective focal length f4 of the fourth lens and a distance TTL on the optical axis from a center of the object-side surface of the first lens to an imaging plane of the optical imaging lens assembly satisfy -5.5 < (f3+f4)/TTL < 5.0 (See at least Tables 1 and 13 where f3 = 16.4, f4 = -12.2 and TTL = 9.322 giving 0.46).

Regarding claim 19, Shinohara discloses wherein an effective focal length f7 of the seventh lens, a radius of curvature R 11 of an object-side surface of the sixth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy -1.5 < f7/|R11+R12| (Table 1 where f7 = -7.07, R11 = 15.7188 and R12 = 8.227 giving -0.29).

Regarding claim 20, Shinohara discloses wherein the total effective focal length f of the optical imaging lens assembly and a radius of curvature R4 of the image-side surface of the second lens satisfy 1.0 < f/R4 < 3.5 (See at least Table 1 where f = 6.739 and R4 = 3.88806 giving 1.73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872